The Court have never departed from this rule: where the party hath lost his deed, or is out of possession thereof, he himself, and no other person for him, must make oath of the loss, before he shall be permitted to read a copy, because no other can safely swear of his want of possession; and so the plaintiff was called, though it was (4)   urged to the Court he was in a foreign country.
See Wright v. Bogan, post, 177; Park v. Cochran, post, 410; Nicholson v.Hilliard, 4 N.C. 24.
Cited: Harper v. Hancock, 28 N.C. 127.